Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (Claims 33-42), in the reply filed on 15 January 2021, is acknowledged.  Because applicant did not distinctly and specifically point out whether the election is being made with or without traverse nor distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01).
Claims 43-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II and Group III, there being no allowable generic or linking claim]. The election is being treated as an election without traverse.
Applicant timely responded to the restriction (election) requirement mailed 18 November 2020, in the reply filed on 15 January 2021.

Status of Claims
Claims 33-49 are pending.
Claims 43-49 are withdrawn from consideration.
	Claims 33-42 are rejected.
	Claims 37 and 38 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 14/381,388, 08/27/2014, which is a 371 of PCT/US2013/28249, 02/28/2013, and claims benefit of 61/604,732, 02/29/2012, and names the inventor or at least one joint inventor named in the prior application. (The specification filed with instant application 16/677,092 appears to set forth at least a portion of the earlier disclosure, 14/381,388, that is germane to the invention as claimed. In addition, the instant application appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application (MPEP 201.06).) In addition, the patent (No. 10,519,482) issued from parent application 14/381,388 was published on the same day or after the filing date of the instant application. Applicant designates the instant application a “DIV" of 14/381,388; the claims do result from a Restriction/Election requirement made in parent application 14/381,388. Accordingly, this application constitutes a divisional.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 November 2019 and 22 March 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Foreign patent document citation “WO 96/18720” (citation #1) on the IDS received 07 November 2019 is not being considered; and 
	Non-patent literature (NPL) citation #40 on the IDS received 07 November 2019  is not being considered because no copies were provided, either in instant application 16/677,092 or in parent application 14/381,388.  
It is not clear if this was an error by the Office or Applicant. Applicant may provide copies of the missing references in response to this Office action for consideration without the necessity of filing an additional IDS statement under the provisions of 37 CFR 1.97(f).
It is noted that the information disclosure statement (IDS) received 07 November 2019  and/or the references cited therein (in whole or in part) had been submitted in parent Application No. 14/381,388.

Drawings
The drawings were received on 07 November 2019.  These drawings are accepted.

Claim Objections
Claims 37 and 38 are objected to because of the following informalities:
Claim 37 recites:  “…wherein the gram-positive bacteria is Streptococcus pneumoniae”, which should read: “…wherein the gram-positive bacteria is Streptococcus pneumoniae.” That is, the genus/species designation should be italicized.
Claim 38 recites: “…; and the at least one non-ionic detergent…at a concentration in the buffer of 0.335 l g/L”, which is assumed to read: “…; and the at least one non-ionic detergent…at a concentration in the buffer of 0.335 g/L.” (See originally-filed specification, pg. 17, para. [0051]).
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter 

Claims 33-39, 41 and 42 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Walsh et al. (U.S. Patent Application Publication No. 2010/0129858 A1) as evidenced by BD Diagnostics (Tryptic Soy Broth. Product catalogue 2009-2010, pp. 1-686) in view of DeBurger et al. ((2008) CEC; Cont. Ed. Topics & Issues, Article 332, pp. 18-21).

Walsh et al. as evidenced by BD Diagnostics addresses some of the limitations of claims 33 and 38, and the limitations of claims 35, 36, 37 and 42.
Regarding claims 33, 37 and 38, Walsh et al. shows methods and systems for detecting, isolating and/or identifying microorganisms in a sample (pg. 1, para. [0002]). The methods involve recovering the pellet of microorganisms formed prior to interrogation of the microorganisms. After formation of the pellet, the fluids can be aspirated away from the pellet, and the pellet resuspended in a suitable medium (e.g. a medium in which the microorganisms are viable) (pg. 4, para. [0043] [Claim 33] [A method for isolating and concentrating viable microorganisms]).
The method for characterizing and/or identifying a microorganism is from a blood 
After obtaining the sample, the next step in the method is to selectively lyse undesired cells that may be present in the sample, e.g., blood cells and/or tissue cells (pg. 5, para. [0051]). The sample and lysis solution are mixed and then incubated (pg. 6, para. [0054] [Claim 33] [mixing a portion of a positive blood culture sample with a buffer for isolating and concentrating viable microorganisms from a positive blood culture sample]).
A lysis solution is one that is capable of lysing cells, e.g., non-microorganism cells. The lysis solution can comprise one or more detergents, including Triton X-100, Triton X-114, Brij 35, Brij 58, and saponin. The nondenaturing lytic detergents can be used at a concentration of about 0.010% to about 10% (pg. 6, para. [0052] [Claims 33 and 38] [at least one non-ionic detergent, saponin, Triton X-100, claimed 0.01 g/L to 10g/L = 0.001% to 1% (w/v), which includes 0.335g/L] [One of the chemical names for Triton X-100 is polyethylene glycol p-(1,1,3,3-tetramethylbutyl)-phenyl ether, as recited in claim 38]).
Other additives that can be used include reducing agents, such as 2-mercaptoethanol (2-Me) or dithiothreitol (DTT) (pg. 6, para. [0053] [Claim 33] [at least one thiol]).
Anti-coagulated positive blood cultures were collected from three donors and pooled. Human blood was added and suspensions of each of the isolates were prepared in tryptic soy broth (TSB) and incubated. A sample of the positive blood culture was then added to lysis buffer (pg. 12, para. [0098] thru pg. 13, para. [0100] [Claims 33 and 38] [a 
Table 6 shows a comparison of viable counts of fastidious organisms following lysis buffer treatment. The different solutions include water vs. CAPS buffer. One of the test microorganisms is S. pneumoniae (pg. 17, para. [0129], Table 6 [Claim 33] [preserve the viability of S. pneumoniae] [Claim 37]).
The described method of characterizing and/or identifying microorganisms from a blood culture comprises: obtaining a sample from a blood culture known to contain or that may contain microorganisms; selectively lysing non-microorganism cells in said sample to produce a lysed sample; centrifuging the container to separate microorganisms from other components of said sample and form a pellet of microorganisms (pg. 4, para. [0041] [Claim 33] [centrifuging the mixture to produce a pellet and a supernatant; discarding the supernatant while retaining the pellet]).
After formation of the pellet, the fluids can be aspirated away from the pellet and the pellet resuspended in a suitable medium. The resuspended microorganisms can be removed from the separation container, and can be interrogated for characterization and/or identification, e.g., in the suspension or after they have been re-pelleted.  The microorganisms recovered from the pellet can be used directly for interrogation (e.g., mass spectrometry) without being resuspended (pg. 4, para. [0043] thru pg. 5, cont. para. [0043] [Claim 33] [resuspending the pellet with the buffer to create a resuspended pellet; centrifuging the resuspended pellet  to produce a second supernatant and a second pellet; discarding the second supernatant while retaining the second pellet containing the viable microorganisms]).
prima facie case of obviousness (MPEP 2144.04 (V)(E) and (VI)(B)).
	Regarding claim 35, the sample or pellet is recovered and/or resuspended prior to interrogation. Interrogation techniques include latex agglutination tests or automated phenotypic identification tests (pg. 9, cont. para. [0064] [phenotypic identification]). The pellet can be interrogated using mass spectrometry techniques (pg. 9, para. [0065] and Title [mass spectrometry]). 
	Regarding claim 36, the term “microorganism” is intended to encompass organisms generally unicellular which can be multiplied in the laboratory, including but not limited to, gram-positive or gram-negative bacteria, yeasts, molds, parasites and mollicutes (pg. 3, para.[0034]).
	Regarding claim 42, experiments were carried out to assess the separation efficiency and microbial intrinsic fluorescence (MIF) profiles of a freshly positive S. pneumoniae blood culture broth treated with harsh and mild lysis buffers. All lysis buffer formulations included Triton X-100 (TX100) and CAPS buffer (pg. 13, para. [0102]).
	That is, none of the lysis buffers tested contain an antifoaming agent.
Walsh et al. does not specifically show the ingredients which are contained in tryptic soy broth (TSB), with regard to the nutrient base components and amounts, as recited in claim 38.
BD Diagnostics is an inherency reference to show that the Tryptic Soy Broth, shown by Walsh et al., contains the ingredients and amounts comprising the nutrient 
BD Diagnostics shows that Tryptic Soy Broth contains, on a per liter basis, casein peptone (17.0g), soy peptone (3.0g), sodium chloride (5.0g), and dipotassium phosphate (2.5g) (renumbered pages, pg. 12, column 2 [Claim 38] [casein peptone at about 8g/L to about 35g/L, soy peptone at about 1.5g/L to about 15g/L, sodium chloride at about 2g/L to about 10g/L, potassium phosphate at about 0.5g/L to about 5g/L]). Directions for the preparation of tryptic soy broth from the dehydrated product include suspending the powder in 1L of purified water, which, for tryptic soy broth is 30g (pg. 581, column 2, Formulae). 

Walsh et al. as evidenced by BD Diagnostics does not show: 1) that the nutrient base solution is a component of the lysis buffer solution [Claim 33]; 2) the portion of the positive blood culture sample is mixed with an equal volume of buffer to produce the mixture [Claim 34]; and 3) the base solution comprises L-cysteine or sodium thioglycolate, both in the specific range amounts as described in claim 38 [Claim 38].
It is noted that claims 38, 39 and 41 describe optional components, and, therefore, the limitations cited in view of these optional terms can be excluded in the determination of the applicability of prior art (see MPEP 2111.04 and MPEP 2103(C)).

DeBurger et al. provides motivation for incorporating sodium thioglycolate into a buffer which preserves the viability of microorganisms, including S. pneumoniae, which is the microorganism shown by Walsh et al., by way of addressing the limitations of 
DeBurger et al. shows several “transport” media, used to maintain the viability of collected organisms (pg. 18, column 1, para. 3). The survival of S. pneumoniae 
was tested with four different collection swab systems (pg. 20, column 1, para. 1 and Fig. 4 [nexus to Walsh et al.] [preserve the viability of S. pneumoniae]).
Regarding claim 38, Cary and Blair, Stuart, and Amies Transport media all contain sodium thioglycolate at 1.5g, 1.0g, and 1.0g, respectively (pg. 18, columns 1 and 2, Media I, II, and III). The sodium thioglycolate facilitates low oxidation/reduction potential which favors facultative anaerobic bacteria. The high pH minimizes the destruction of bacteria when acid is produced by the bacteria during metabolism (pg. 18, column 2, para. 1, Principle [Claim 38] [sodium thioglycolate, 1.5g, 1.0g]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the method for isolating and concentrating viable microorganisms, including Streptococcus pneumoniae, as shown by Walsh et al., by incorporating sodium thioglycolate [Claim 38], shown by DeBurger et al., into the lysis buffer, shown by Walsh et al., with a reasonable expectation of success, because DeBurger et al. shows that sodium thioglycolate is a component of transport media that is used to maintain the viability of S. pneumoniae, which is the purpose of the lysis buffer, shown by Walsh et al. (MPEP 2143 (I)(A,D,G)).
It would have been further obvious to have incorporated sodium thioglycolate into the lysis buffer, shown by Walsh et al., at a concentration of about 0.01g/L to about 2.5g/L [Claim 38], because DeBurger et al. shows that the various transport media 
 One of ordinary skill in the art would have been motivated to have made that modification, because DeBurger et al. shows advantageous characteristics of sodium thioglycolate in a medium intended to transport S. pneumoniae, such as low oxidation/reduction potential and pH stability. That is, if added, the sodium thioglycolate would improve the chemical characteristics of any (lysis) buffer solution that is used to preserve the viability of S. pneumoniae.
It would have been further obvious to have incorporated the nutrient broth tryptic soy broth (TSB), shown by Walsh et al. to propagate microorganisms, including S. pneumoniae, into the lysis buffer used to isolate the microorganisms [Claim 33], with a reasonable expectation of success, because Walsh et al. shows that a nutrient broth formulation, such as TSB, supports the growth of microorganisms prior to exposure to the described lysis buffer (pg. 13, para. [0099] thru [0100]). Therefore, it would be obvious to one of ordinary skill in the art to add the TSB to the lysis buffer so as to improve the method (of isolating and concentrating microorganisms) by reducing the number of steps required to perform the method, thereby facilitating the recovery of viable (S. pneumoniae) microorganisms (MPEP 2143 (I)(A,D,G)).
It would have been further obvious to have mixed the positive blood culture sample with the buffer in equal volumes so as to produce the mixture [Claim 34], with a reasonable expectation of success, because Walsh et al. shows that the method for the  isolation and/or identification of microorganisms can be performed in different ratios. For S. pneumoniae positive blood culture was mixed with either 1.0mL or 2.0mL of lysis buffer, depending on the lysis buffer formulation (pg. 13, para. [0102]; and 2.0mL of positive broth sample was mixed with 1.0mL of a selected lysis buffer (pg. 19, para. [0150]). That is, Walsh et al. shows that the ratio of positive blood culture sample to buffer can vary, depending on, e.g., the buffer formulation. Therefore, it would be obvious to one of ordinary skill in the art to use routine optimization to determine the positive blood culture sample to buffer ratio (e.g., an equal volume ratio), that would render optimal microorganism recovery levels. Besides buffer formulation, the ratio might be determined based on the type of microorganism (e.g. with regard to its growth potential) to be isolated and concentrated.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claim 40 is rejected under 35 U.S.C. §103(a) as being unpatentable over Walsh et al. as evidenced by BD Diagnostics in view of DeBurger et al., as applied to claims 33-39, 41 and 42 above, and further in view of Prod’hom et al. ((2010) J. Clin. Microbiol. 48(4): 1481-1483).

Walsh et al. as evidenced by BD Diagnostics in view of DeBurger et al., as applied to claims 33-39, 41 and 42 above, do not show: 1) wherein the buffer includes ammonium chloride and the concentration of ammonium chloride in the buffer is about 0.01 g/L to about 80 g/L [Claim 40].

Prod'hom et al. provides motivation for incorporating ammonium chloride into a buffer used to lyse non-microbial (e.g., blood) cells, which is the lysis buffer shown by Walsh et al., by way of addressing the limitations of claim 40.
Prod'hom et al. shows an ammonium chloride erythrocyte-lysing procedure used to prepare a bacterial pellet from positive blood cultures (pg. 1481, Abstract). Streptococcus pneumoniae was isolated and identified (pg. 1482, column 1, lines 3-7 [nexus to Walsh et al.] [isolate S. pneumoniae from positive blood culture pellets, lysing non-microbial (e.g., blood) cell components]). Matrix-assisted laser desorption-ionization time of flight mass spectrometry (MALDI-TOF MS) allows identification of both gram-positive and gram-negative bacteria to the species level (pg. 1481, column 1, para. 1] [nexus to Walsh et al.] [MALDI-TOF mass spectrometry can be used to interrogate the microorganisms in the pellet] (pg. 9, para. [0065])).
Regarding claim 40, pellets from positive blood culture vials were prepared as follows. The pellets were suspended in ammonium chloride lysing solution (0.15M NH4CI, 1 mM KHCO3) (pg. 1481, column 1, para. 2 [0.15M = 8gr/L]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the method for isolating and concentrating viable microorganisms, including Streptococcus pneumoniae, as shown by Walsh et al., by incorporating ammonium chloride at a concentration of about 0.01g/L to about 80g/L [Claim 40], as shown by DeBurger et al., into the lysis buffer, shown by Walsh et al., with a reasonable expectation of success, because the purpose of the lysis 
One of ordinary skill in the art would have been motivated to have made that modification, because Prod’hom et al. shows that the described procedure, such as lysing erythrocytes from positive blood culture pellets with an ammonium chloride solution, allowed the efficient identification of bloodstream isolates by MALDI-TOF MS. 100% of the MALDI-TOF MS identifications matched the conventional identifications at the species level. The excellent performance of a coupled ammonium chloride lysis procedure and MALDI-TOF MS analysis was unexpected (pg. 1482, column 2, para. 1). The use of ammonium chloride-driven hemolysis before analyzing positive blood cultures by MALDI-TOF MS is a promising method allowing fast, accurate, and inexpensive identification of the etiological agents of life-threatening bloodstream infections (pg. 1483, column 1, para. 2).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LYNN Y FAN/Primary Examiner, Art Unit 1651